 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeland Stanford Junior University and Service Em-ployees Local No. 715, Service Employees In-ternational Union, AFLCIO. Case 32-CA-3288June 11, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 21, 1982, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed par-tial exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Leland Stanford Junior University, Stanford, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(b):"(b) Furnish, upon request, to the above-namedUnion all of the information about temporary em-ployees, contractors, and subcontractors sought bythe Union in its letter to Respondent dated October8, 1980, except the addresses of temporary employ-ees."2. Substitute the attached notice for that of theAdministrative Law Judge.For the reasons stated by the Administrative Law Judge, we findthat the names, classifications, and dates of employment of Respondent'semployees classified as temporary employees who were performing bar-gaining unit work are relevant to the Union's collective-bargaining re-sponsibilities and that Respondent violated Sec. 8(aXS) and (1) of the Actby refusing to provide such information upon request. We find, however,that the Union has not met its burden of establishing the relevance of theaddresses of these temporary employees to its collective-bargaining re-sponsibilities and therefore we delete from the Order and notice any re-quirement that Respondent shall, upon request, provide the Union withthis information.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Service Employees Local No. 715, Serv-ice Employees International Union, AFL-CIO, by refusing to supply relevant informa-tion upon request.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, furnish the above-named Union with the names, classificationtitles, and current job descriptions of each lifescience research assistant in our employ.WE WILL, upon request, furnish the above-named Union all of the information about thetemporary employees, contractors, and sub-contractors sought by the Union in its letter tous dated October 8, 1980, except the addressesof temporary employees.WE WILL, upon request, furnish the above-named Union the information sought in the111 status letters sent to us by the Union be-tween November 1980 and August 15, 1981.LELAND STANFORD JUNIOR UNIVER-SITYDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case which was held on August 18, 1981,is based upon unfair labor practice charges filed on De-cember 24, 1980, by Service Employees Local 715, Serv-ice Employees International Union, AFL-CIO, hereincalled the Union, and a complaint issued on February 18,1981, on behalf of the General Counsel of the NationalLabor Relations Board, Region 32, alleging that LelandStanford Junior University, herein called Respondent,has engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the National Labor Rela-tions Act, herein called the Act, by refusing to furnishthe Union with information necessary and relevant to theperformance of the Union's collective-bargaining func-tion. Respondent filed an answer denying the commis-sion of the alleged unfair labor practices. 'I In its answer Respondent admits that the Union is a labor organiza-tion within the meaning of Sec. 2(5) of the Act. Respondent also admitsthat Respondent is an employer engaged in commerce within the mean-ing of Sec. 2(6) and (7) of the Act and meets one of the applicable discre-tionary jurisdictional standards imposed by the Board.262 NLRB No. 19136 LELAND STANFORD JUNIOR UNIVERSITYUpon the entire record, from my observation of thedemeanor of the witnesses, and having considered theGeneral Counsel's and Respondent's briefs, I make thefollowing:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is an educational institution. The Unionrepresents a unit of between approximately 1,300 and1,400 of Respondent's employees. The current collective-bargaining agreement between the Union and Respond-ent covering these employees, which was in effect duringthe time material herein, is effective from September 1,1979, until August 3, 1982. The contractual representa-tion clause, article I, in pertinent part reads as follows:ARTICLE I: REPRESENTATIONA. RECOGNITION AND COVERAGE1. UnitIn accordance with the certification of the NationalLabor Relations Board (NLRB) in Case No. 20-RC-11266, the University recognizes the Union asthe exclusive representative for purposes of collec-tive bargaining concerning wages, hours and work-ing conditions for the following unit found appro-priate by the NLRB:All regular staff maintenance employees, labora-tory support personnel, custodians, food serviceemployees, audiovisual operatory, nonexemptcomputer operations personnel, production con-trol clerks and tape librarians employed by theStanford Center for Information Processing(SCIP), book preservers and all regular staffbook warehouse assistants and proofreaders ofthe Standford University Press all employed bythe University in Northern California; EX-CLUDING: All other employees, office clericalemployees; all employees of Standford UniversityHospital; patient care employees; shelvers; com-puter' production control clerks other than inSCIP, computer production control coordinatorsand operations specialists; programmers, scientificand engineering associates; all currently repre-sented employees; guards, supervisors, profession-al and confidential employees as defined in theAct.2. Regular StaffThe term "regular staff" includes only employees inpositions requiring at least twenty (20) hours workper week for a period actually lasting at least four(4) months.s *4. WorkersAll employees within the bargaining unit shall becalled "workers" in this Agreement and its appendi-ces.All of the unit employees pursuant to the terms of alawful union-security clause are required to either jointhe Union or pay a service fee equal to membershipdues.The contract contains a grievance procedure culminat-ing in binding impartial arbitration. The contractualgrievance procedure defines a grievance which is subjectto said procedure as a "claim" against Respondent con-cerning a unit employee's or employees' "wages, hours,working conditions, or any other conditions of employ-ment or representation and involving the interpretationor application of this Agreement."The contract contains a provision, subsection "G" ofarticle I, pertaining to Respondent's obligation to furnishinformation to the Union. This provision reads as fol-lows:G. DATA1. Monthly DataThe University shall in good faith attempt to pro-vide monthly to the Union the following data foreach worker:a. Social Security number (or other employee iden-tification number if available)b. Namec. Mailing address with Zip Coded. Department or groupe. Bin or route codef. Birthdateg. Sexh. Ethnic designationi. Date of hirej. Current job class codek. Percent time1. Base Paym. Basic health plann. Retirement Plan2. Additional DataThe Union may request additional data which theUniversity shall provide to the extent relevant andnecessary to the Union's representation responsibil-ities under this Agreement provided that the Uni-versity may charge a reasonable fee for requestswhich require extraordinary processing or stafftime. Except in the case of an individual or Uniongrievance, all requests for additional data by Unionmust be in writing by the Union President and di-rected to the Director of Personnel.The contract contains a provision, subsection "B" ofarticle II, entitled "Work Preservation" which reads asfollows:137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. WORK PRESERVATION1. Contractinga. At the UniversityIn case the University contracts to have work regu-larly and customarily performed by workers, per-formed by a contractor on University operatedpremises, and where layoff of workers would di-rectly result, the University will provide by con-tract that the contractor is obligated to offer em-ployment at substantially equivalent wages to theworkers laid off to the extent that the work createdfor the contractor by the contract is work whichthe workers laid off possess the ability to performwithout additional training; provided that the con-tractor shall be permitted to determine the requiredstaffing levels.b. OtherIn all other cases in which the University contractsto have work regularly and customarily performedby workers performed by a contractor, and wherelayoffs of workers will directly result, the Universi-ty shall notify the Union no less than 120 daysbefore the layoff is to take effect. The Universityshall thereafter, upon request, meet and bargainconcerning the effects of the decision upon the unit.c. Layoff RightsAny worker laid off from University employment inaccordance with the preceding paragraphs and Arti-cle IX shall retain the reemployment and severancerights as provided in Article III and Article IXwhether or not the worker is employed by the con-tractor.2. Work by Individuals Not in the Bargaining UnitWork regularly and customarily performed byworkers shall not be performed by individuals notin the bargaining unit to the extent that it directlyresults in a worker's layoff or removal to a lowerclassification. If any such incident occurs theworker shall be compensated for any loss in regularpay.Article X of the contract entitled "Management Func-tion" reads in pertinent part as follows:Except as otherwise provided in this Agreement,nothing in this Agreement shall be deemed to limitthe University in any way in the exercise of regularand customary functions of management including,but not limited to, the following:C. The right to determine the need for and iden-tity of suppliers, contractors, and subcontractors;··* ··E. The expansion or contraction of Universityservices generally or any department, activity orfunction specifically and the determination of ap-propriate staffing levels within the bargaining deter-mination of appropriate staffing levels within thebargaining unit generally or any department, activi-ty or function specifically;F. The direction of the working forces, includingthe right to determine work, shift and duty assign-ments and to determine whether or not particularassignments are to be performed by workers ...During the fall and winter of 1980,2 the Union at var-ious times requested that Respondent furnish it with dif-ferent types of information which the Union in effect in-formed Respondent was relevant to the performance ofits collective-bargaining function. Almost all of the infor-mation concerned employees who were not representedby the Union, nonunit employees. The question present-ed for decision is whether Respondent was obligated tofurnish some or all of the aforesaid information to theUnion and, if so, whether Respondent satisfied its obliga-tion. Initially, I shall set out the legal principles whichgenerally govern an employer's obligation under the Actto furnish information to a labor organization which rep-resents its employees. I shall then set out and evaluatethe evidence pertinent to the Union's several requests forinformation and determine whether or not Respondentwas obligated to furnish said information and, if so,whether it has fulfilled its statutory obligation.B. Applicable PrinciplesAn employer has an obligation under Section 8(a)(5)and (1) of the Act to furnish a union that represents hisemployees with requested information which is relevantto the union's proper performance of its collective-bar-gaining responsibilities. Detroit Edison Co. v. N.L.R.B.,440 U.S. 301, 303 (1979); N.L.R.B. v. Acme IndustrialCo., 385 U.S. 432, 435-436 (1967); N.L.R.B. v. TruittMfg. Co., 351 U.S. 149, 151-154 (1956); San Diego News-paper Guild, Local No. 95 v. N.L.R.B., 548 F.2d 863,866-867 (9th Cir. 1977). The employer's obligation ap-plies with equal force to information which is relevant tothe union's responsibility to administer and enforce pro-visions of existing collective-bargaining contracts and in-formation which is relevant to the union's responsibilityto formulate and negotiate about proposals for new col-lective-bargaining contracts. Local 13, Detroit NewspaperPrinting & Graphics Communications Union v. N.LR.B.,598 F.2d 267, 271, fn. 4 (D.C. Cir. 1979); Lodge 743 &1746 International Association of Machinists & AerospaceWorkers v. United Aircraft Corp., 534 F.2d 422, 458, fn.62 (2d Cir. 1975), cert. denied 429 U.S. 825, and casesthere cited; Curtiss-Wright Corporation, Wright Aeronauti-cal Division v. N.L.R.B., 347 F.2d 61, 68 (3d Cir. 1965).As long as the information is relevant to the union's col-lective-bargaining responsibilities when viewed in lightof all the circimstances of the case, the employer's refus-al to furnish it constitutes a violation of Section 8(aX5)I All dates herein unless otherwise specified refer to the year 1980.138 LELAND STANFORD JUNIOR UNIVERSITYand (I) regardless of his good or bad faith. Puerto RicoTelephone Company v. N.L.R.B., 359 F.2d 983, 986 (IstCir. 1966); Curtiss-Wright Corporation Wright AeronauticalDivision v. N.LR.B., supra, 347 F.2d at 67-69, and casesthere cited; J. I. Case Co. v. N.L.R.B., 253 F.2d 149,152-153 (7th Cir. 1958), and cases there cited. See alsoEmeryville Research Center, Shell Development Co. v.N.L.R.B., 441 F.2d 880, 886-887 (9th Cir. 1971);N.LR.B. v. Benne Katz, et al., d/b/a Williamsburg SteelProducts Company, 369 U.S. 736, 742-743 (1962).In determining whether the information is relevant, Ineed only find a "probability that the desired information[is] relevant, and that it would be of use to the union incarrying out its statutory duties and responsibilities."N.L.R.B. v. Acme Industrial Co., supra, 385 U.S. at 437.Accord: San Diego Newspaper Guild, Local No. 95 v.N.L.R.B., supra, 548 F.2d at 867. "A broad disclosurerule is crucial to full development of the role of collec-tive-bargaining under the Act," for "(u]nless each sidehas access to information enabling it to discuss intelli-gently and deal meaningfully with bargainable issues, ef-fective negotiation cannot occur." Local 13. DetroitNewspaper Printing & Graphic Communications Union v.N.L.R.B., supra, 598 F.2d at 271. Accord: San DiegoNewspaper Guild, Local No. 95 v. N.L.R.B., supra, 548F.2d at 866-867. Accordingly, the standard for determin-ing whether the information is relevant to the union'sbargaining responsibilities-a standard applicable withequal force to information which is requested to enablethe union to enforce existing bargaining contract provi-sions and to information which is requested to enable theunion to negotiate new bargaining contract provisions-"is a liberal one, much akin to that applied in discoveryproceedings." Local 13, Detroit Newspaper Printing &Graphic Communications Union v. N.L.R.B., supra.Accord: N.LR.B. v. Acme Industrial Co., supra, SanDiego Newspaper Guild, Local No. 95 v. N.L.R.B., supra,548 F.2d at 867. "Under the Federal Rules of Civil Pro-cedure governing discovery, 'relevancy is synonymouswith "germane",' and a party must disclose informationif it has any bearing on the subject matter of the case."Local 13, Detroit Newspaper & Printing & Graphic Com-munications Union v. N.L.R.B., supra. Accord: N.LR.B.v. Acme Industrial Co., supra.The burden of proving that the standard of relevanceis or is not met shifts according to the nature of the in-formation. Information about bargaining unit personnelsuch as wage data is "so intrinsic to the core of the em-ployer-employee relationship" that it is "considered pre-sumptively relevant" and "the employer has the burdento prove a lack of relevance." San Diego NewspaperGuild, Local No. 95 v. N.LR.B., supra, 598 F.2d at 271,fn. 5, and cases there cited. Information about nonbar-gaining unit personnel is considered "not ordinarily perti-nent to [the union's] performance as a bargaining repre-sentative" and the union has the burden to prove that theinformation "is relevant to bargainable issues ...be-cause of peculiar circumstances." San Diego NewspaperGuild, Local No. 95 v. N.LR.B., supra, 548 F.2d at 867-868 (emphasis deleted). Accord: Local 13, Detroit News-paper Printing & Graphic Communication Union v.N.LR.B., supra, and cases there cited. While the burdenproving relevance shifts from the employer in cases in-volving unit information to the union in cases involvingnonunit information, "the ultimate standard of relevancyis the same in all cases," and information considered notordinarily relevant may be proved in a particular case tohave "an even more fundamental relevance than thatconsidered presumptively relevant." Prudential InsuranceCo. v. N.L.R.B., 412 F.2d 77, 84 (2d Cir. 1969), cert.denied 396 U.S. 928. Accord: Local 13, Detroit NewspaperPrinting & Graphic Communications Union v. N.LR.B.,supra; Curtiss-Wright Corp., Wright Aeronautical Div. v.N.L.R.B., supra, 347 F.2d at 69.Although the union has the burden of proving the rel-evance of nonunit information, that burden is not excep-tionally heavy. As the court stated in San Diego Newspa-per Guild, Local No. 95 v. N.L.R.B., supra, 548 F.2d at868-869 (emphasis supplied):When [a] union asks for information which is notpresumptively relevant, the showing by the unionmust be more than a mere concoction of some gen-eral theory which explains how the informationwould be useful to the union .... To hold other-wise would be to give the union unlimited access toany and all data which the employer has. Converse-ly, however, to require an initial, burdensome show-ing by the union before it can gain access to infor-mation which is necessary for it ...defeats thevery purpose of the "liberal discovery standard" ofrelevance which is to be used. Balancing those twoconflicting propositions, the solution is to requiresome initial, but not overwhelming demonstrations bythe union ....The determination of relevance "depends on the factualcircumstances of each particular case." San Diego News-paper Guild, Local No. 95 v. N.LR.B., supra, 548 F.2d at867. Accord: Local 13, Detroit Newspaper Printing &Graphic Communications Union v. N.L.R.B., supra, 598F.2d at 272.C. The Union Requests Respondent To Furnish theNumber of Persons Working as Temporary GlasswareWashers in the Department of Medicine, their Names,Dates of Hire, and Periods of Employmenti. The evidenceCharlene Young was employed by Respondent in itsdepartment of medicine as a regular part-time glasswarewasher. She was a member of the bargaining unit, repre-sented by the Union. Respondent also employs employ-ees classified as temporary employees who are not a partof the unit represented by the Union, even though theyperform unit work.In 1980 Young was absent from work for medical rea-sons for several consecutive weeks and eventually, inearly August, requested a 5-month leave of absence. Re-spondent's representatives denied this request and indi-cated that Respondent intended to fill her position withanother regular part-time employee. On August 20 Re-spondent's representatives, Jon Erickson and Linda Far-well, discussed the matter with Union Representative139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMary Ann Tenuto and agreed to reconsider Young's re-quest.On August 29 Farwell, who is an administrative assist-ant in the department of medicine, wrote Tenuto andYoung that Respondent had decided to proceed with itsoriginal plan to hire a permanent part-time employee tofill Young's position, rather than a temporary employee.Farwell's letter explained Respondent's decision not toemploy a temporary employee:This decision is based on the fact that the Glass-ware Washing Pool is significantly handicapped bythe search for and employment of temporarypeople. It has been our experience these past fivemonths that it is difficult to locate people who areinterested in anything less than a permanent posi-tion. [This is a reference to the 5-month periodduring which Young had thus far been out ofwork.]As you can understand from your glasswarewashing experience, this situation seriously impairsthe effective operation of the pool. Since so muchtime is spent searching for employees and trainingthem adequately, the regular glassware washers areburdened with additional workloads. They are alsoput in the position of repeating the assignments ofthose temporaries whose work is unacceptable orincomplete.In response, on September 8, Tenuto wrote Erickson,who is the department of medicine's business manager, asfollows:On August 20, 1980, Carlene [sic] Young and Imet with you and Linda Farwell to discuss yourdenial of her request for medical leave without pay.At that meeting you stated that your reason fordenying the leave was due to the unreliability oftemporary help and the difficulty obtaining suchhelp. You also stated that a fixed term appointmenthad not been considered and that you would recon-sider your decision in light of this request.Ms. Young has since received Linda Farwell'sletter reiterating the denial of her request for leave.A grievance is being filed.In view of your reason for denial of leave, I re-quested information on the number of individualsworking as temporary Glassware Washers onAugust 20, 1980 for the Department of Medecine[sic]. You have not provided me with that informa-tion. Please be advised that federal law requires thatyou provide such information. Therefore, I ammaking my second request for information on thenumber of individuals working as temporary Glass-ware Washers for the Department of Medecine[sic].As indicated in Tenuto's September 8 letter, Young onthat date filed a grievance pursuant to the governing col-lective-bargaining agreement alleging that Rexpondent'srefusal to grant her disability leave without pay fromAugust through December was arbitrary and capricious.On September 12, in response to Tenuto's request forthe number of temporary glassware washers employed inthe department of medicine as of August 20, AssistantPersonnel Director Bernard Lighthouse wrote Tenuto asfollows:I find it difficult to understand why you wouldneed this information, or even if it were easily ob-tainable information, how valuable this informationwould be. The Department of Medicine is quitelarge with many sub divisions and a number of tem-porary workers are employed. Some of the work issporatic due to individual preference, availabilityand need. The absolute number has no relationshipto availability, for example. At the same time weare already on record in correspondence to Ms.Young from her supervisor Linda Farwell that at-tempts to fill her job with temporary workersproved unsatisfactory during her protracted unavai-lability. The Department has already informed you,then, that we have employed temporary help, and Ican once again affirm that this was the case.Please let me know if this response is not suffi-cient for your needs. Please keep in mind that infor-mation from our temporary hourly payroll is diffi-cult to obtain and Centralized Departmental recordson such information nonexistent.On August 13 Tenuto wrote Employee Relations Man-ager Felix Barthelemy acknowledging receipt of Light-house's September 12 letter and renewed her request forthe number of individuals who were working as tempo-rary glassware washers in the department of medicine,but now expanded the request to encompass the monthsof August and September, the names of the persons in-volved, their dates of hire, and the duration of their em-ployment as well as any interruptions in their employ-ment. Respondent did not answer this letter.In March 1981 Young's grievance, which was sched-uled to be heard by an arbitrator in April 1981, waswithdrawn by the Union. Tenuto testified that one of thereasons for the withdrawal of the grievance was Re-spondent's failure to furnish the aforesaid informationabout the temporary employees and because Young'smedical condition was such that she was unable toresume work.Tenuto testified that the reason she requested thenumber of temporary glassware washers employed byRespondent in its department of medicine was that Re-spondent's refusal to employ a temporary employee inYoung's place, to allow Young to take a medical leave ofabsence, "could have been arbitrary and [Tenuto]wanted to find out if in fact it was possible to hire tem-poraries to work as glassware washers, and show thatcould have been done."2. Discussion and ultimate findingsThe information sought by the Union, the number oftemporary glassware washers employed in the depart-ment of medicine, is not presumptively relevant for col-140 LELAND STANFORD JUNIOR UNIVERSITYlective-bargaining purposes because the information isabout nonbargaining unit personnel. The Union contendsthat this information was relevant to its processing ofYoung's grievance because it would have enabled theUnion to determine whether Respondent was able toemploy a temporary employee, rather than a permanentemployee, to fill Young's position. In other words theUnion's request for information herein assumes that Re-spondent's reason for refusing to fill Young's positionwith a temporary employee, thereby enabling Young totake medical leave of absence, was the unavailability ofsuch employees. Initially, in August Respondent indicat-ed that its decision to use a permanent employee ratherthan a temporary employee to fill Young's position wascaused in part by the difficulty of obtaining such help.But thereafter, in response to Young's grievance and theUnion's request for the information, Respondent, throughLighthouse's letter of September 12, conceded to theUnion that there were temporary workers available tofill Young's position and that it was not a question of theunavailability of temporary employees which caused it toreplace Young with permanent worker, but Respondenthad concluded that it was too inefficient to continue fill-ing Young's vacancy with temporary employees as it hadbeen doing for the past several months. Under these cir-cumstances the Union has failed to demonstrate that theinformation sought herein was relevant to the processingof Young's grievance or was otherwise relevant for col-lective-bargaining purposes. I therefore shall recommendthat this allegation be dismissed.D. The Union Requests Respondent To Furnish theDate Employee Betty Green Began Performing UnitWork and the Manner in Which RespondentTransferred Her to a Unit Position1. The evidenceIn January or February Betty Green's name appearedon the list of bargaining unit employees transmitted eachmonth by Respondent to the Union. Thereafter theUnion asked Green to comply with the contractualunion-security clause. Green informed the Union she wasnot obliged to join because she was employed as a tem-porary employee and was not in the bargaining unit.3The Union notified Respondent that Green had not com-plied with the contractual union-security clause. UnionRepresentative Tenuto was informed by Respondent'semployee relations manager, Barthelemy, that Green wasemployed as a temporary employee, that Green's namewas included by error among the names of unit employ-ees, transmitted to the Union, and explained to Tenutohow the error had occurred. Barthelemy admitted thatGreen's employment appeared to be going beyond the 4-month period of a temporary worker and, when Tenutostated that unit employees had reported Green was per-forming unit work, Barthelemy stated he would makefurther inquiries into the question of Green's status.48 Employees who work less than 4 months are classified as temporaryemployees and are not covered by the Union's contract with Respondent.4 The finding that Barthelemy told Tenuto that Green's name was in-cluded by error in the monthly list of ur it employees and explained howthe error had occurred is based upon Barthelemy's testimony. Tenuto didOn July 17 Barthelemy advised Tenuto that Greenwas now employed in the bargaining unit as an animalcare assistant III. On August 11 Tenuto wrote Barthe-lemy as follows:At the University/Union Relations Committeemeeting of July 17, 1980 you informed the Unionthat Bette [sic] Greene [sic] was now an AnimalCare Assitant III effective July 3, 1980 and, there-fore, within the TMS bargaining unit:This information leaves unanswered two criticalquestions: (1) how did Ms. Greene [sic] become abargaining unit member? and, (2) when did Ms.Greene [sic] begin doing bargaining unit work? Inorder to enforce the union security provisions of theAgreement it is essential that we have these ques-tions answered.In the middle of September Tenuto phoned Barthe-lemy and asked why there had been no answer to Tenu-to's August 11 letter. Barthelemy indicated he had beenbusy with other matters. In reply to the questions posedby Tenuto in the aforesaid letter, Barthelemy at that timetold Tenuto that Green's bargaining unit position hadbeen posted and gave Tenuto the requisition number andthe dates of the posting. With respect to the date Greenbegan doing unit work, Barthelemy told Tenuto that"[Green] began doing bargaining unit work on July orshortly before." Tenuto disputed this, stating the Union'sinformation indicated she had been performing unit workprior to that time. Barthelemy replied that Respondent'sposition was that Green "became a member of the uniteffective July 1." Tenuto stated the Union did not wantto know the date of Green's classification determination,but wanted to know the date "the work began to be per-formed." Barthelemy replied that Green was performingunit work on July 1.2. Discussion and ultimate findingsThe record establishes that in September, as describedin detail supra, Employee Relations Manager Barthelemyfurnished Union Representative Tenuto with the infor-mation about Green which was requested in Tenuto'sAugust 11 letter. In view of this, assuming Respondentwas obligated by the Act to furnish the information, Ishall recommend that this allegation of the complaint bedismissed in its entirety.5not unequivocally deny Barthelemy's testimony, rather Tenuto testifiedshe did not "recall" such a discussion. Barthelemy on this matter im-pressed me as a credible witness.s Union Representative Tenuto felt that the information furnished byBarthelemy was inaccurate, however, this does not detract from the factthat Respondent furnished the information about Green which was re-quested by the Union. The complaint does not allege that Respondentviolated the Act by furnishing false information to the Union and thisissue was not litigated.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Union Requests Respondent To Furnish itWith a Seniority List for the Machinists Employed atits Linear Accelerator Centeri. The evidenceThe machinists employed by Respondent at its LinearAccelerator Center are represented by the Union andcovered by the collective-bargining contract. Althoughmost of these machinists work days on the first shift,some work in the evening on the second shift. In Octo-ber, Respondent laid off all of the machinists employedon the second shift. With respect to the selection of em-ployees for layoff, the portion of the collective-bargain-ing agreement dealing with the "selection of those to belaid off," in pertinent part provide:The University shall designate the work group tobe reduced and the number of positions within eachclassification which must be abolished within thework group so designated. Within the work groupand classification designated for reduction, seniorityshall govern the order of layoff if skill and abilityequal ....Pursuant to the provisions of the collective-bargainingcontract, Respondent in September notified the Union ofits intent to lay off machinists employed at the LinearAccelerator Center and the names of the machinists se-lected for layoff.6At this time the Union's representa-tive, John Listinsky, spoke to the machinists' superin-tendent, Stan Butler, and complained to Butler that theUnion's records indicated that there were machinists em-ployed on the first shift with less seniority than thosewho were scheduled for layoff. Listinsky asked if Butlerwould exchange seniority lists with the Union. Butler re-fused, explaining to Listinsky that Respondent's employ-ee relations department had told him that the Union al-ready had this information. Shortly after this, Listinskyquestioned Butler's superior, Zeiss, about the layoff.Zeiss told him that the entire second shift had been se-lected for layoff, even though there were less senior ma-chinists employed on the first shift, because for purposesof seniority for a layoff Respondent viewed the machin-ists employed on the second shift as a separate and dis-tinct work group. Listinsky expressed his disagreement,explaining to Zeiss that the Union took the position thatthere was no such thing as shift seniority but that in se-lecting machinists for layoff the seniority of all personsin that classification should have been considered regard-less of their workshift and that in view of this the ma-chinists on the second shift with more seniority thanthose on the first shift should not have been selected forlayoff. Zeiss indicated he disagreed with Lintinsky's in-terpretation of the contract. Lintinsky asked for a copyof the seniority list used by Respondent in selecting thesecond-shift machinists for layoff. Zeiss refused to fur-nish this information explaining that the Union alreadyhad it.On October 10 the Union filed a contractual grievanceon behalf of four of the five machinists on the seconde The contract requires that such notification be given 30 days prior tothe layoff.shift who were selected for layoff and who had more se-niority than machinists employed on the first shift. OnOctober 17, Respondent's Senior Employee RelationsRepresentative Alonzo Ashley wrote Union Representa-tive Listinsky that the aforesaid grievance was untimelyfiled. On November 12 Listinsky wrote Douglas Dupen,the director of personnel for Respondent's Linear Accel-erator Center, as follows:re: Grievance U-79-89 (SLAC Second Shift Ma-chine Shop)Dear Mr. Dupen:I am writing to request information in order toproperly represent the four workers named in U-79-89.Mr Al Ashley in his letter of October 17, 1980did not address at all the merits of the grievance,which are that less senior Lab Mechanicians havebeen retained at SLAC during a recent layoff.Within ten (10) days of the date of this letter, pleaseprovide me with a complete seniority list for allLab Mechanician III's employed at SLAC with abreakdown of the five machine shops.There was no response to this letter.It is undisputed that each month Respondent, pursuantto the terms of the collective-bargaining contract, fur-nishes to the Union the names of all bargaining unit per-sonnel together with their dates of hire, classificationcode, and other information.2. Discussion and ultimate findingsOn November 12, the Union in order to properlyevaluate its grievance filed on behalf of the four secondshift Linear Accelerator Center machinists who claimedthey were laid off out of seniority, requested Respondentto furnish it with a seniority list for the machinists em-ployed at Respondent's Linear Accelerator Center. Re-spondent has refused to furnish such a seniority listtaking the position, which it expressed to the Union, thatRespondent each month furnishes this information to theUnion when Respondent transmits to the Union thenames of the machinists together with their dates of hire.I agree with Respondent.During the time material herein the Union possessedinformation furnished to it by Respondent which enabledit to conveniently formulate a seniority list of the ma-chinists employed at the Linear Accelerator Center. Thisinformation was furnished to the Union pursuant to Re-spondent's contractual obligation to submit such data. Irecognize that there is a serious dispute between Re-spondent and the Union about the proper use of the se-niority list Respondent takes the position that the con-tract permits it to treat the machinists employed on thesecond shift as a separate work group for purposes oflayoff, whereas the Union takes the position that thework group for layoff purposes consists of all machinistsregardless of their workshift. This dispute however doesnot change the significant fact that the Union was at alltimes in a position to conveniently formulate a senioritylist based upon information furnished to it by Respond-142 LELAND STANFORD JUNIOR UNIVERSITYent.7As a matter of fact Union Representative Listinskytestified that the Union, using the monthly informationfurnished by Respondent, had compiled a seniority listfor the machinists based upon the Union's interpretationof the contract and that the reason the Union wanted tosee Respondent's seniority list was to confirm Respond-ent's verbal assertion that in selecting the machinists forlayoff it had treated the second shift as a work group.However, the Union had information in its possession,furnished by Respondent, which enabled the Union toconveniently determine whether Respondent's actionconformed to Respondent's assertion.Based upon the foregoing I find that at all times mate-rial herein the Union possessed the information which onNovember 12 it requested Respondent to furnish and thatthis information had been furnished to the Union by Re-spondent pursuant to its contractual obligation.sIt is forthese reasons that I shall recommend that this allegationbe dismissed in its entirety.F. The Union's Request for the Names,Classifications, and Individual Job Descriptions ofRespondent's Life Science Research Assistantsi. The evidenceRespondent employs a group of workers classified aslife science technicians I through IV who are represent-ed by the Union and covered by the Union's collective-bargaining contract. Respondent also employs a group ofworkers who are classified as life science research assis-tants who are not represented by the Union. Respondentmaintains classification specifications for the life sciencetechnician series of classifications and for the life scienceresearch assistant series of classifications. These classifi-cation specifications "specify in general terms the charac-teristic tasks, responsibilities, and qualifications of thejobs so classified [but] do not set forth all the duties, re-sponsibilities, or qualifications for individual jobs so clas-sified." The classification specification for the life sciencetechnician series is more than 10 years old and the onefor the life science research assistant series is over 5years old. In addition to the aforesaid classification speci-fications, Respondent also maintains written job descrip-tions for each worker's job, including the workers classi-fied as life science research technicians and life scienceresearch assistants. An employee's job description de-scribes "in general terms" the following:The characteristic tasks and their frequencies; spe-cial skills, knowledge or training required, includingtools or equipment used; functional relationship toother workers and users of the product or service7 The record establishes that Respondent compiles its seniority lists, incaes by where a layoff is involved, using the same information which ittransmits to the Union.·This is not a case where a union is being required to go to a thirdparty, i.e., employees, to secure relevant information. Here the Employerfurnished the information. Nor is this a case where the employer has suchinformation available in a more convenient form than the Union. Herethe Employer uses the same monthly reports to formulate its senioritylists which are transmitted to the Union. Under the circumstances this isnot a situation where the seniority list compiled by the Employer is anymore accurate or authoritative than the Union's.involved; planning, scheduling, assigning or over-seeing work of others; level of responsibility includ-ing the method and frequency with which workperformed is reviewed or priorities set; and unusualworking conditions.Paragraphs 141 through 144 of the current collective-bargaining contract which is effective from September 1,1979, until August 31, 1982, in pertinent part, providesfor the establishment of "job classifications" which it de-fines as "a collection of individual jobs for which tasksand responsibilities are sufficiently similar to warrant thesame pay range" and further provides for "written classi-fication specifications," one of which is for the above-de-scribed life science technician series of classifications,and states that such classification specifications shall"specify in general terms the characteristic tasks, respon-sibilities, and qualifications of the job so classified [but]do not set forth all the duties, responsibilities, or qualifi-cations for individual jobs so classified." Paragraphs 145through 148 provide in pertinent part that Respondentmay alter said specifications, but shall notify the Unionat least 10 working days prior to the implementation ofthe change in the specifications. The aforesaid contractprovisions further provide that upon such notification theUnion may request review by the "classification commit-tee"9and that if the Union requests review the "pro-posed change" will become effective "as proposed," butif agreement is not reached on said proposed changeswithin 15 days of the Union's request for discussion thenthe Union may grieve the matter pursuant to the con-tractual grievance-arbitration provisions with specificlimitations upon the arbitrator's authority not relevant tothis case.Paragraph 159 of the predecessor to the current col-lective-bargaining contract, which was effective fromSeptember 1, 1976, until August 31, 1979, reads as fol-lows:Within one (1) year of execution of this Agreement,the University will develop in consultation with theclassification committee revised specifications forPhysical Science and Engineering Technician (Gen-eral Electronics, Mechanical and Operations),Levels I, II, III and Specialist and present such re-vised specifications to the joint classification com-mittee for recommendation concerning content slot-ting and pay range assistant. Within two (2) years ofexecution of this Agreement, the University will de-velop revised specifications for Life Science Tech-nician Level I, II, III, IV and Group Leader II, IIIand IV and present such revised specifications tothe joint classification committee for recommenda-tions concerning content, slotting and pay range as-sistants. Any continuing disagreements will be dealtwith in accordance with IlI.B.5.d.2. below.9 Pars. 131 and 132 of the contract establish a "classsification commit-tee" consisting of three union and three management representativeswhose purpose the contract states "shall be to investigate, study andmake recommendations on classification specifications" and further pro-vides that "the selection of any classification specifications to be studiedby the committee shall be by mutual agreement."143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe predecessor agreement at paragraphs 160 through163 is identical to the current contract insofar as it pro-vides that Respondent may alter said "revised specifica-tion," but shall notify the Union at least 10 working daysprior to the implementation of the change in the specifi-cations and further provides that upon and that if theUnion requests review the "proposed change" willbecome effective "as proposed," but that if agreement isnot reached on said proposed change within 15 days ofthe Union's request for discussion then the Union maygrieve the matter pursuant to the contractual greivance-arbitration provisions with specific limitations upon thearbitrator's authority not relevant to this case.Although the 1976-79 agreement, as set forth above,provided that the parties develop revised classificationspecifications for the life science technician series of clas-sifications within 2 years of the execution of that agree-ment, the classification committee did not meet for thispurpose until August 1979. Between August 1979 andNovember 4, 1980, the classification committee, consist-ing of an equal number of union and management repre-sentatives, met on several occasions for the purpose ofdrafting revised classification specifications for the lifescience technician series of classifications. During thesemeetings the representatives of the Union and Respond-ent exchanged proposed specifications, without reachingagreement. Respondent's representatives took the posi-tion that the Union's proposed specifications did not ac-curately reflect the work and responsibilities of the lifescience technicians.On November 4 at a classification committee meetingRespondent's representative submitted for the Union'sconsideration a proposed specification for the life sciencetechnician series of classifications. Respondent's repre-sentatives stated that in their opinion this specification,which Respondent had drafted, accurately reflected thework and responsibilities of the persons employed in thelife science technician classifications. In describing thework and responsibilities of the persons classified as lifescience technicians the Respondent's November 4 pro-posal distinguished their work and responsibilities fromthose of the persons classified as life science research as-sistants, as follows:The technician participates in research activities atseveral levels of skill and responsibility as describedbelow. He/she is not responsible for establishing ordetermining the general nature of the investigationor the scientific validity of the research results. Incontrast, the research assistant, through the applica-tion of a thorough understanding of the theorybehind the tasks being performed, provides inputinto the direction of the investigation. The distinc-tion between the life science technician and a labo-ratory assistant series is in the nature of the tasksperformed. The technician typically performs tech-nical procedures relating to research activities; thelaboratory assistant may perform a limited amountof simple technical work, but mainly performs sup-port tasks such as media-making, record keeping,and stock control.Union Representative Tenuto at this meeting questionedthe distinction Respondent was making between thework of the life science technicians and the life scienceresearch assistants. Respondent's employee relations man-ager, Barthelemy, replied that he wished that the Unionand Respondent could resolve their dispute over the dis-tinction between the work performed by the life sciencetechnicians and the life science research assistants.As of November 4 "a number or' employees had filedgrievances contending that persons classified as life sci-ence research assistants were performing the work of lifescience technicians. One of these grievances had beentaken to arbitration in April 1980 and the arbitrator ruledthat the person who Respondent had classified as a lifescience research assistant was in fact performing thework of a life science technician.On November 14, following the meeting of the classifi-cation committee, the Union's executive secretary,Baratz, wrote Respondent's director of personnel,Parker, as follows:In order to properly administer the current classspecifications for the Life Science Technician Seriesand also to make recommendations on the revisedclass specifications currently before the joint classi-fication committee, please provide the following in-formation within ten (10) days to the Union:1. The names and classification titles of all LifeScience Research Assistants currently employed byStanford University.2. The current individual job descriptions of eachof the Life Science Research Assistants employedby the University.There was no response to this letter, so on December 17Baratz wrote again to Parker repeating the aforesaid re-quest for information. Later, in December 1980 at a clas-sification committee meeting, Baratz asked EmployeeRelations Manager Barthelemy if Respondent intended tofurnish the job descriptions for the life science researchassistants requested by the Union. Baratz stated theUnion thought the information was relevant to its role asthe bargaining agent of the life science technicians be-cause the Union needed the information to promulgate aclassification specification for the life science technicians.Barthelemy answered that Respondent would not pro-vide the requested job descriptions because life scienceresearch assistants were not employed in the bargainingunit. Barthelemy offered to provide the Union with theclassification specification which Respondent had for thelife science research assistants. In this last respect Barthe-lemy told Baratz: "If you want to write specifications fortechnicians and want to compare them against life sci-ence research assistants, you should use the specificationsfor research assistants, that is the information that isuseful."On July 31, 1980, Respondent employed 232 life sci-ence research assistants and as of July 31, 1981, em-ployed 245 persons in this classification. On July 31,1980, Respondent employed 125 life science techniciansand on July 31, 1981, employed 128 in this classification.144 LELAND STANFORD JUNIOR UNIVERSITY2. Discussion and ultimate findingsRespondent and the Union are currently negotiating anew classification specification for the life science techni-cian series of job classifications. This negotiation, as de-scribed in detail supra, is taking place pursuant to theterms of the parties' collective-bargaining contract and,although Respondent is free to institute its proposed clas-sification specification unilaterally, the Union has theright to grieve about the matter pursuant to the contrac-tual grievance-arbitration procedure.'0On November 4Respondent submitted a proposed classification specifica-tion for the life science technicians and in describing theresponsibilities and work of the technicians distinguishedtheir responsibilities and work from that of the life sci-ence research assistants. The representatives of the Unionexpressed their disagreement with this distinction. TheUnion's disagreement was no surprise to the Respondentinasmuch as the Union at that time was processing "anumber of grievances" alleging that workers classified aslife science research assistants were in fact doing thework of life science technicians." In order to evaluateRespondent's November 4 proposed classification specifi-cation for the life science technician series for job classi-fications so as to determine whether to accept or chal-lenge it, as was its right under the collective-bargainingagreement, the Union requested that Respondent furnishit with the current individual job descriptions for all ofthe persons classified as life science research assistants.Respondent refused to furnish this information taking theposition that such information was not relevant for col-lective-bargaining purposes because the life science re-search assistants were not represented by the Union. Thecomplaint alleges that by its refusal to furnish this infor-mation Respondent violated Section 8(a)(5) and (I) ofthe Act. I agree.The statutory duty to bargain in good faith includes"the general obligation of an employer to provide infor-mation that is needed by the bargaining representative[of its employees] for the proper performance of itsduties." N.L.R.B. v. Acme Industrial Corp., 385 U.S. 432,435-436 (1967). It is equally clear that "there is a dutyon the part of an employer to supply the Union, uponrequest, with sufficient information to enable the [Union]to understand and intelligently discuss the issues raised inbargaining ..." since without such information theUnion would be unable to properly perform its duties... and no meaningful bargaining could take place."San Diego Newspaper Guild v. N.LR.B., 548 F.2d 863,867 (9th Cir. 1977).' 21 0 In view of the terms of the governing collective-bargaining contractpertaining to the development of new classification specifications I rejectRespondent's contention that the exchange of proposed classificationspecifications for the life science technicians by the representatives of theUnion and Respondent and their discussion about these proposals doesnot constitute collective-bargaining negotiations.:I In April 1980 one of the above-described grievances had been re-solved by an arbitrator in the Union's favor.'1 "Unless each side has access to information enabling it to discussintelligently and deal meaningfully with bargainable issues, effective ne-gotiation cannot occur." Local 13. Detroit Newspaper Prinintg and GraphicCommunications Union v. N.LR.B., 598 F.2d 267, 271 (D.C. Cir. 1979)and cases cited therein.In assessing the relevance of requested information forcollective bargaining it is well settled that informationneeded to substantiate an employer's bargaining positionduring negotiations is relevant to the union's role as bar-gaining representative, for it enables the union to mean-ingfully evaluate the employer's position. N.LR.B. v. Pa-cific Grinding Wheel Company, 572 F.2d 1343, 1348 (9thCir. 1978). In Pacific Grinding Wheel the court appliedthe Supreme Court's holding in N.LR.B. v. Truitt Manu-facturing Co., 351 U.S. 149, 152-153 (1956), where it wasstated:Good faith bargaining necessarily requires thatclaims made by either bargainer should be honestclaims ...if. ..an argument is important enoughto present in the give and take of bargaining, it isimportant enough to require some sort of proof ofaccuracy. 13Thus collective bargaining is frustrated and rendered in-effective when an employer presents a claim to the unionand then refuses to provide the requested informationnecessary to substantiate that claim, and an employerviolates the Act by refusing to furnish such information.See N.L.R.B. v. Pacific Grinding Wheel Company, 527F.2d 1343, 1348 (9th Cir.); N.LR.B. v. Western Wire-bound Box, 356 F.2d 88, 90-91 (9th Cir.); Curtiss-WrightCorp. v. N.L.R.B., 347 F.2d 61, 69-71 (3d Cir.); Tele-prompter Corp. v. N.L.R.B., 570 F.2d 4, 10-11 (Ist Cir.);General Electric v. N.L.R.B., 418 F.2d 736, 752 (2d Cir.).In the instant case in proposing to the Union a classifi-cation specification for the life science technician seriesof job classifications, Respondent asserted and therebyplaced in contention the claim that he life science techni-cian's work and responsibilities differed from those of thelife science research assistants in certain enumeratedways. Nevertheless, Respondent refused to furnish theUnion with the current job descriptions of the workersclassified as life science research assistants. I am of theopinion that Respondent, having made its claim regard-ing the responsibilities and duties of the life science re-search assistants, was required to supply the individualjob descriptions for these workers, as requested by theUnion, so that the Union could intelligently evaluate andassess Respondent's assertion.'4Respondent's obligationto furnish this information was not altered by the factthat the information concerned matters outside the bar-gaining unit. Respondent itself established the relevancyof such information by its own conduct of interjectingthe duties and responsibilities of the life science researchassistants in justifying the classification specification fori3 In Truitt the Court was considering an employers claim of povertywhich prevented it from meeting the union's wage demands. However,the Truitt principle is "not limited to cases in which the Company makesan actual plea of poverty, but [appliesl to other situations in which thecompany possesses data 'relevant' to its bargaining position." N.LR.B v.Pacific Grinding Company, 527 F. 2d at 1348.z4 In view of this conclusion I have not considered General Counsel'sfurther contention that the Union was also entitled to the job descriptionsherein, "in order to properly administer the current specificationm for thelife science technician series in the current collective-bargaining agree-ment since it had many bargaining unit status grievances on file whichraised the issue that life science research assistants were actually doinglife science technician work."145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe life science technicians which it was proposing thatthe Union accept. See Curtiss-Wright Corp. v. N.LR.B.,347 F.2d 61, 71 (3d Cir.); Hollywood Brands, 142 NLRB304, 315 (1963), enfd. 324 F.2d 956 (9th Cir.); N.LR.B.v. Rockwell-Standard Corp., 410 F.2d 953, 957 (6th Cir.);K-Mart Corp., 242 NLRB 855, 865-866 (1979). As dis-cussed supra, the test of a union's need for information isa showing of probability that the desired information isrelevant and would be of use to the Union in carryingout its statutory duties and responsibilities. In the circum-stances of this case where Respondent in bargainingabout the classification specifications for the life sciencetechnicians has placed into issue the nature of the workand responsibilities of the life science research assistnats,the job descriptions of the life science research assistantsassume probable or potential relevance to the Union'sstatutory duty to intelligently represent the life sciencetechnicians.I reject Respondent's contention that it has satisfied itsobligation to furnish the Union with the requested infor-mation by its offer to furnish the Union with the classifi-cation specification for the life science research assistantseries of classifications. The information requested by theUnion, the current job descriptions of the individual lifesoience research assistants, was the best available infor-mation for the Union to use to examine and evaluate thedistinction drawn by Respondent between the work andresponsibilities of the life science technicians and the lifescience research assistants. Thus Employee RelationsManager Barthelemy testified that in meeting to draft anew life science technician classification specification toreplace the existing one which was 10 years old that theclassification committee would "look at what the peoplewere currently doing and ... rewrite the specifications toreflect more accurately and more clearly what thepeople were doing. (Emphasis supplied.) And, with re-spect to the current written job descriptions maintainedoy Respondent, Barthelemy testified that Respondentmaintains a job description for "each individual job thatexists in the University" and that the job descriptions arecompiled as follows: "the supervisor and the employee atsome point in time will write out a description of the em-ployee's work." Barthelemy further testified that an em-ployee's pay range is assigned by taking the employee'sjob description and comparing it against the appropriateclassification specification. Barthelemy's aforesaid testi-mony establishes that although the classification specifi-cation for the life science research assistant series of clas-sifications generally describes the duties and responsibil-ities of the workers employed in these classifications thatthe best evidence of what in fact those workers aredoing and their responsibilities are their individual jobdescriptions. 5This, plus the fact that the current classi-fication specification for the life science research assistantis at least 5 years old and the fact that Respondent hasnot contended or offered any evidence which establishes"s When all of the individual job descriptioa of the life science re-earch assistant series of classifications re reviewed it will enable theUnion to determine whether in fact Respondent's contention with respectto the distinction between the work of that roup of employee and thelife science technicians is valid in whole or in pae or is completely erro-neonsthat it has a legitimate business reason for refusing to fur-nish the job descriptions to the Union, has persuaded methat Respondent was obligated to furnish the Union theinformation requested in the form it was requested.Based upon the foregoing, I find that by refusing tofurnish the Union with the names, classification titles,and current individual job descriptions of each life sci-ence research assistant in its employ, Respondent hasviolated Section 8(a)(5) and (1) as alleged in the com-plaint.G. The Union's Request for the Names of theEmployees Whom Howard Baruz Leadsi. The evidenceOn or about September 12, Respondent notified theUnion that in October it intended to lay off employeesGuerra and Ramsay, welders employed at the LinearAccelerator Center. They were selected for layoff on thebasis of seniority as required by the governing collective-bargaining agreement. A few weeks earlier the leastsenior welder, Howard Baruz, was reclassified to the po-sition of leader. Guerra and Ramsay believed Baruzshould have been selected for layoff and complained tothe Union. Union Representative Listinsky spoke toWelding Shop Supervisor Cruikshank and accused theRespondent of trying to protect Baruz, the least seniorman in the department, from layoff. Cruikshank deniedthis and stated that Baruz was not a part of the workgroup affected by the layoff because he had been reclas-sified to the position of leader. On September 22, Lis-tinksy, pursuant to the contractual grievance procedure,filed a grievance against Respondent alleging, amongother things, that Respondent violated the contract byselecting Guerra and Ramsay for layoff even thoughthey were as qualified as Baruz, a less senior welder whowas not being laid off. On November 14, Listinsky wroteDouglas Dupen, the director of personnel for Respond-ent at the Linear Accelerator Center, that in order to ad-minister the collective-bargaining contract in the process-ing of this grievance that the Union needed "the namesand classifications of the technicians and laboratorymechanicians whom Howard Baruz leads."6 On De-cember 2, Alonzo Ashley, an employee relations repre-sentative for Respondent at the Linear AcceleratorCenter, wrote Listinsky in response to Listinsky's requestfor information about the names of the employees thatBaruz leads, as follows:Secondly, with respect to Howard Baruz, I believeI have previously responded to this request. Mr.Baruz does not have selected workers assigned tohim on a continuing basis to lead and direct. On thecontrary, the workers will vary depending on thenature and location of the work assignment. In thenormal mode of operation where he ia doing weld-ing on transferline construction or other cryogenicwork, he is assigned the lead to technicians and onemachinist. He then directs them in establishing the1' On December 3, Listinsky wrote to Respondent's director of per-soanel, Parker, and repeated the Union's request for this information.146 LELAND STANFORD JUNIOR UNIVERSITYphysical layout of the pipe matrix and has the re-sponsibility for the configuration of the weld termi-nations on the mated pairs. Under his direction, themachinist must make a precise alignment and cut. Inthe installation mode, he would normally have fromthree to five technicians assigned to him. He wouldbe expected to install and finish several field-fittedcryo lines each day and plan the movement of theequipment and field of operation in such a way asto facilitate getting the work done in an efficientmanner.Upon receipt of this letter Listinsky went to the workarea where Baruz was assigned and personally inter-viewed the approximately 20 bargaining unit employeeswho worked in that area. Listinsky testified that not oneof them substantiated Respondent's contention that Baruzwas performing the work of a leader. Listinsky thenspoke to Bernard Lighthouse, the assistant director ofpersonnel for Respondent at the Linear AcceleratorCenter, and repeated his request for the names of thepersons whom Baruz leads. He indicated to Lighthousethat none of the employees who worked in Baruz' de-partment supported Respondent's claim that he was aleader. Lighthouse stated that Baruz' lead function rotat-ed according to the project involved and that dependingupon the circumstances Baruz would lead all or none orany number of the approximately 20 persons employed inthe shop. Lighthouse explained to Listinsky that becauseof this it was impossible for Respondent to furnish theUnion with a list of the names of the employees whomBaruz led, but that since the Union knew the name of theemployees employed in the shop and since Baruz at dif-ferent times led all of the employees in the shop that theUnion knew who Baruz led.2. Discussion and ultimate findingsIn response to the Union's request for the names of theemployees led by Baruz, Respondent, as describedabove, informed the Union that Baruz did not have spe-cific individuals assigned to him but his lead duties rotat-ed among all 20 of the workers employed in the shop,according to the particular project or projects beingcompleted, and that the Union knew the names of the 20persons. As a matter of fact the Union knew the namesof these unit employees and Union Representative Lis-tinsky interviewed them to determine whether Baruz wasin fact performing the duties of a lead person.Based upon the foregoing, I find that Respondent sup-plied the information requested herein. Although Re-spondent did not list the names of the 20 employeeswhom Baruz supposedly led, Respondent clearly definedthe group of employees that he led and the Union knewthe names of each one of these employees. The Union'scomplaint about the information furnished by Respond-ent seems to be that it was not true, that none of the em-ployees who Respondent claimed Baruz was leading sup-ported Respondent's claim. However, the fact that theUnion, based upon Listinsky's interviews with the 20 eu-ployees whom Baruz supposedly led, did not believe thatBaruz was a leader, does not detract from the fact thatRespondent furnished the Union with the information ithad requested. I shall therefore recommend that this alle-gation be dismissed in its entirety.H. The Union's Request for the Names and Addressesof the Contractors Performing Welding Services1. The evidenceIn the summer of 1980 two welders who worked inthe Respondent's Linear Accelerator Center weldingshop were laid off and in September two more were laidoff. In 1979 the welding shop employed approximately20 employees whereas in August 1981, the date of thehearing in this case, it employed approximately 9.In September, after being informed that Respondentintended to lay off two of the welders employed in thewelding department, Union Representative Listinsky dis-covered that several employees who were employed byan outside contractor or contractors had been perform-ing welding work for the past year in the Linear Accel-erator Center at IR-12.'7They were not represented bythe Union and are referred to as either "job shoppers" or"temporary workers." Listinsky spoke to Bernard Light-house, the Linear Accelerator Center's assistant directorof personnel, and asked why there were "job shoppers"doing welding work when Respondent was laying offwelders. Listinsky told Lighthouse that Respondentshould get rid of the "temporary workers" and not layoff the unit employees. Lighthouse denied that therewere any "temporary people" doing welding at theLinear Accelerator Center.On September 22, Listinsky, on behalf of the Union,filed a grievance against Respondent, under the contrac-tual grievance procedure, alleging in pertinent part thatRespondent was "working two contract welders in IR-12 while laying off bargaining unit members" and that byengaging in this conduct Respondent violated the con-tractual work preservation clause.On November 14, Listinsky wrote Douglas Dupen theLinear Accelerator Center's director of personnel, that inorder to properly administer the collective-bargainingcontract and the processing of the aforesaid grievancethat the Union needed the following information:The names and addresses of the contractor or con-tractors which have been providing welding serv-ices to SLAC in the past two years. More specifi-cally, the name and addresses of the contractor re-sponsible for the welding performed in IR-12during the past six months.Listinsky, by letter dated December 3, reiterated thisrequest to Respondent's director of personnel, RobertParker.Alonzo Ashley, the Linear Accelerator Center's senioremployee relations representative, by letter dated De-cember 2, answered Listinsky's request for information,as follows:'7 IR-12 is an area where physics research is being conducted. It isknown as the Positron Election Project and involves the construction ofa tunnel about 1 mile in circumference. The tunnel was under construc-tion for approximately 4 years and was finished in the summer of 1980147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI should like to reply to your letter of November14, 1980, addressed to Douglas Dupen, requestingadditional information on grievances U-79-7, et al.With respect to your request for information oncontractors performing welding services in IR-12during the past six months to two years, I fail to un-derstand how this information could help you inany way administer the Collective BargainingAgreement. We both know that a considerableamount of work has been going on at IR-12 and inother areas of the now completed PEP constructionproject and that none of the workers were employ-ees of SLAC and, therefore, not covered by theAgreement. At the same time, all of the contractsare available for review by you and the public atlarge. All you have to do is contact our PlantOffice Group and make arrangments to look overany specific contract. However, I think you willfind that the work to be performed is specified, notthe methods to be used. Thus, the need for weldingas an activity may not be specified but must be in-ferred through knowledge of the process. If, on theother hand, you are not referring to the myriadcontractors who might have been involved in theconstruction of IR-12 and any of the sub-systems,but simply our Labor Services Contractor-or whatwe call our Time and Materials (T&M) work-thenthis contract is with Hans Stavin of Palo Alto. I be-lieve he has held this contract for at least the pasttwo years.I trust this is what you requested. If you haveANY further questions regarding this matter, pleasegive me a call.Listinsky testified that he went to the plant groupoffice referred to by Ashley and looked at the contracts,referred to by Ashley, but stopped after an hour becausehe "could not make heads or tails out of it because Itwas just job descriptions, specifications and things likethat." Listinsky thereafter expressed his dissatisfaction toAssistant Director of Personnel Lighthouse.Listinsky testified that the information provided himby Respondent was unsatisfactory because the Unionwanted to know where the nonunit welders were work-ing on the site, where their work was being directedfrom, who was supervising their work and the level ofwelding work that was being performed.2. Discussion and ultimate findingsThe complaint alleges that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to funishthe Union, upon request, "the names and addresses of allcontractors performing welding work at Respondent'sLinear Accelerator Center." As described supra, on No-vember 14 the Union asked Respondent to supply theaforesaid information. In response Respondent madeavailable copies of all of the contracts between Respond-ent and the contractors whose employees performedwelding work at Respondent's Linear AcceleratorCenter during the period of time requested. In otherwords Respondent complied with the Union's request. Itherefore, for this reason, shall recommend that this alle-gation be dismissed in its entirety. 8I. The Union's Request for Information AboutTemporary Employees and Contractors and ItsRequest for Information About 111 Named NonunitEmployees1. The evidenceThe bargaining unit employees represented by theUnion are employed by Respondent in several facilitiesspread out over a university campus which covers alarge geographical area. During the period of time in-volved in this case there were between 1,300 and 1,400employees employed in the bargaining unit who wererepresented by the Union. There were also two othersubstantial groups of workers who performed bargainingunit work, but who were not represented by the Union;the employees employed by Respondent classified astemporary employees and the employees employed bycontractors pursuant to contracts between Respondentand the contractors. In addition, Respondent,employed agroup of permanent employees, not represented by theUnion, whose job classifications are not covered by thecollective-bargaining contract and who are referred to as"exempt" employees.The use of temporaries and employees employed bycontractors to perform unit work is dealt with in para-graphs 2 and 91 through 94 of the collective-bargainingcontract. Paragraph 2 provides that an employee be-comes a regular staff employee covered by the contractonly after said employee works 4 months. Prior to thattime an employee is classified as a "temporary" employ-ee, not covered by the contract, even though he or she isdoing the identical work being performed by employeescovered by the contract. Paragraph 91 of the work pres-ervation clause of the contract provides that where theemployment of contractors to do unit work directly re-sults in the layoff of unit employees, Respondent is obli-gated to require the contractor to offer employment tothe laid-off workers. Paragraph 94 of the work preserva-tion clause further restricts the employment of temporar-ies, contractors, and exempt employees to do unit work;it provides that "work regularly and customarily per-formed by workers [referring to bargaining unit employ-ees] shall not be performed by individuals not in the bar-gaining unit to the extent that it directly results in aworker's layoff or removal to a lower classification."Since at least April 1980, representatives of the Union,based upon complaints from members of the bargainingI' It was not Respondent's fault that the information requested was notsufficient for the Union's needs. Respondent had no duty to read theUnion's mind. All Respondent was obligated to do was to furnish the in-formation requested by the Union. Moreover, assuming arguendo, thatUnion Representative Listinsky. by his conversations with Assistant Di-rector of Persoinnel Lighthouse placed Respondent on notice that whatthe Union really wanted was information showing where the nonunitwelders were working, where their work was being directed from, whowas supervising their work, and the level of the work they performed,Respondent's refusal to furnish this information was not alleged in thecomplaint to constitute an unfair labor practice and Respondent did notlitigate nor was it afforded an nopportunity to fairly litigate this matter.148 LELAND STANFORD JUNIOR UNIVERSITYunit, have complained to Respondent's representativesabout Respondent's use of exempt and temporary em-ployees and employees of contractors to perform unitwork, instead of employees covered by the collective-bargaining agreement, and have accused Respondent ofviolating the terms of the agreement. Respondent's repre-sentatives have taken the position that it was acting per-fectly within its right, under the terms of the collective-bargaining contract. In August 1980, the Union's presi-dent informed Respondent's representatives that the issueof Respondent's use of nonunit workers to perform bar-gaining unit work would be the Union's number one pri-ority the next time a contract was negotiated. In addi-tion, the Union's officials consulted with their attorneyand were advised to ask Respondent to furnish it withcertain information concerning Respondent's use of non-unit workers to do unit work.'9Accordingly, on Octo-ber 8 the Union's executive secretary, Michael Baratz,wrote Respondent's director of personnel, RobertParker, as follows:In order to properly administer the collective bar-gaining Agreement, the Union needs the informa-tion which we are requesting below. Please supplythe following information within ten days to theUnion:1. Tjhe names, addresses, classifications, and dateof hire of all employees performing work coveredby our collective bargaining Agreement, includingall temporaries or persons who management consid-ers to be temporary.2. As to the temporaries, state the date first em-ployed by the University to perform work coveredby the Agreement, specifying the date or dates ofany employment hiatus.3. The name of every firm, corporation or entitywhich performs work covered by the Agreement asa "contractor" or "subcontractor" in whole or inpart directly or indirectly.In this regard specify the location or locations ofsuch work and provide a copy of the subcontract tothe Union.Failure of the University to provide this informationwill be construed as an unfair labor practice and ap-propriate action will be taken. If additional time isnecessary to secure the information to comply withthis request, please advise in writing.As you know, there is currently a dispute betweenthe Union and management concerning the erosionof the bargaining unit and the definition of "tempo-rary" employee, "contractor," "subcontractor," andmany other areas of the Agreement. This informa-tion is specifically necessary to enforce those areasof the Agreement as well as vindicating the Agree-ment in general." As Union Representative Tenuto credibly testified, Respondent'slawyer informed the Union's officials, among other things, that the Unionneeded this information in order to develop contract proposals to dealwith the problem of nonunit personnel performing bargaining unit work.On October 14, Respondent's staff counsel, PriscillaWheeler, in response to Baratz' October 8 letter, wroteBaratz as follows:I write in response to your recent request for in-formation which you assert to be relevant to a "dis-pute between the Union and Management" concern-ing, among other things, the definition of temporaryemployee, contractor and subcontractor under theAgreement. I know of only one matter which argu-ably concerns any of the items that you enumerateand that is U-79-25, a grievance challenging the useof temporary employees at Tresidder Union.As you are no doubt aware, a hearing was con-vened on U-79-25 on October 8, 1980. with asedond day scheduled for October 20, 1980. TheUniversity at that time will present all informationwhich the arbitrator may deem to be relevant to theissue. I do not feel that any of the information youspecify in items 1, 2 or 3 of your letter are relevant.The University's responsibilities with regard tosubcontracting, for example, are set forth in para-graphs 91 and 92 of the current Agreement. Thislanguage has remained unchanged through threesuccessive bargaining agreements and defines theparameters of the University's obligation under theAgreement. As you will note, this obligation arisesonly when subcontracting directly results in thelayoff of bargaining unit members. I am not awareof any situation, including the facts raised in U-79-25, where the University has failed to comply withthose obligations as they are set forth in the Agree-ment. In addition, it is simply not feasible to supplythe type of information which you specify. Anycontracts or agreements, to the extent that theyexist in such matters, would comprise a vast amountof material and the copying cost alone would besubstantial. Moreover, these materials are not keptin any uniform fashion at either the University orSLAC and the identification of the particular areaswhere subcontracting has occurred would be a bur-densome and lengthy process. In any event, as Ihave indicated, I do not believe such material to berelevant or necessary to the Union.If I have misinterpreted in any way the nature ofyour request, or if there are additional factorswhich you wish to bring to my attention please donot hesitate to let me know.The Union did not reply in writing to Wheeler's October14 letter.Early in October 1980 when the Union's officials con-sulted with the Union's lawyer about the complaints ofthe unit members that nonunit personnel were perform-ing unit work, the lawyer, besides advising them to sendBaratz' October 8 letter requesting information about Re-spondent's use of temporary employees and contractorswho perform unit work, also suggested that the Uniondocument each complaint it received about nonunitmembers doing unit work. Accordingly, beginning inNovember the Union instructed complainants to fill out aform stating the name of the nonunit employee he or she149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobserved doing unit work, the area in which the workwas being performed, the nonunit person's supervisor,and who was paying the person. Upon receipt of said in-formation the Union in the case of each complaint aboutnonunit workers performing unit work sent Respondenta form letter, herein referred to as a status letter, whichreads as follows:[name] is a member of the bargaining unit and isperforming work covered by the collective bargain-ing agreement.Please advise the Union immediately of this indi-vidual's classification and rate of pay. Also includethe date this individual commenced such work atany facility of the University.Please respond in writing within 72 hours.From November 1980 to the date of the hearing in thiscase, August 1981, 111 status letters were sent to Re-spondent by the Union based upon complaints from unitmembers that 111 named nonbargainlng unit memberswere doing unit work. The 111 nonunit persons named inthese letters, about whom the Union was seeking the re-quested information, were not covered by the collective-bargaining contract but were either temporary employ-ees, contractors' employees, or exempt employees exceptin the case of one supervisor employed by Respondent.Respondent answered the first 15 or 20 status letters inthe same manner, except in one instance where it in-formed the Union that the person named was a supervi-sor, as follows:I am responding to your letters of [date] regarding[name of workers referred to in Union's status let-ters]. Neither the University's payroll or personnelrecords show these individuals as past or currentemployees of the University.Thereafter Respondent stopped answering the Union'sstatus letters. Upon receipt of the answers to its statusletters and thereafter when Respondent failed to answerthe letters, the Union, in order to protect its right to filetimely contractual grievances under the contract's griev-ance procedure, filed 111 identical grievances, hereincalled bargaining unit status grievances, which read asfollows:[name] is performing bargaining unit work. TheUniversity has failed to provide the Union informa-tion regarding this individual's classification, rate ofpay, and date of work was commenced at StanfordUniversity.The Union also grieves that the University hasnot supplied the Union with the information neces-sary to process this grievance.The bargaining unit status grievances also allege that byengaging in the above conduct Respondent was in viola-tion of the "entire collective bargaining agreement[scope of work, union security, recognition, and ...allother applicable provisions]." Respondent's answers tothese bargaining unit status grievances were identical andread as follows:The grievance alleges that the University is inviolation of the entire collective bargaining agree-ment by having [name] perform bargaining unitwork.The University has no record of a regular staffemployee named [name].Since [the Union] represents only regular staffemployees of the University as described in ArticleI,A. your grievance is without merit and none ofthe provisions of the collective bargaining agree-ment are applicable.Later in 1980, after Respondent's refusal to furnish theinformation requested in Baratz' October 8 letter andsubsequent to Respondent's answers to the Union's initialstatus letters requesting information about the workersnamed in those letters, the Union's executive secretary,Baratz, at a meeting of the University/Union relationscommittee, where grievances were being discussed, in-formed Respondent's representatives, including Employ-ee Relations Manager Barthelemy, that Respondent's useof nonunit employees to perform bargaining unit workwas viewed by the Union as a big issue rbecause theUnion thought such use of nonunit workers was "dete-riorating the bargaining unit" and that without the infor-mation previously requested by the Union in Baratz' Oc-tober 8 letter and in the status letters it was difficult forthe Union to intelligently bargain or to intelligentlyprocess grievances and administer the collective-bar-gaining contract because the Union did not have anyidea who the nonunit workers were, where they wereworking, and the effect their employment was havingupon the unit. Baratz also stated that it was difficult forthe Union to "come to grip" with the problem posed bythe employment of the nonunit workers doing unit workbecause of Respondent's refusal to furnish the Unionwith the requested information. Barthelemy replied thatRespondent's use of nonunit workers to perform bargain-ing unit work was in compliance with the collective-bar-gaining contract and that the Union did not need the re-quested information. In April 1981, Baratz, at anotherUURC meeting, repeated his aforesaid remarks. Barthe-lemy's answer was the same.Regarding Respondent's use of temporary employeesto perform bargaining unit work, the record reveals thatbefore the date of Baratz' October 8, 1980, request forinformation, the Union had received a substantial numberof complaints from unit employees about the employ-ment of temporary employees doing unit work. The em-ployees' primary complaint was that there were toomany temporaries doing unit work and that Respondenthad a practice of terminating the employment of tempor-aries a day or two before their fourth month of employ-ment and of reemploying them as temporary employeeswithin a week. The representatives of the Union con-fronted Respondent's representatives with this allegationand advised Respondent that this conduct, in the Union'sview, violated the collective-bargaining contract.Regarding Respondent's use of contractors to performbargaining unit work, the record reveals that at the timeof the Union's October 8, 1980, request for informationthat the Union had received numerous complaints from150 LELAND STANFORD JUNIOR UNIVERSITYunit employees that Respondent was contracting out bar-gaining unit work and that the employees of the contrac-tors were being assigned overtime work which shouldhave been assigned to bargaining unit employees.The testimony of Union Representative Mary AnnTenuto establishes that during the time material hereinthere have been frequent layoffs of bargaining unit em-ployees. In terms of her demeanor Tenuto impressed meas a reliable and sincere witness. Respondent did notpresent any evidence, documentary or testimonial, torefute Tenuto's testimony and did not cross-examine heron this point. Nor is there sufficient evidence in therecord as a whole to discredit Tenuto's uncontradictedtestimony. The fact that at the outset of the hearingwhen Tenuto was asked, "approximately how manypeople are in this bargaining unit? Am I talking about tenor fifteen people or a hundred people or what? I am notgoing to hold you to it exactly but give me an approxi-mation?" testified, "lt varies between 1,300 and 1,400 atany given time" does not impugn her testimony thatthere were frequent layoffs of unit employees during thetime material to this case.During the time material herein the Union had filedgrievances based upon its belief that Respondent had im-properly classified bargaining unit employees as tempo-rary employees thus excluding them from the unit, andhad laid off unit employees while at the same time usingcontractors' employees to do their work.2. Discussion and ultimate findingsa. The information about the temporary employees andcontractorsI am of the opinion that the record establishes that theinformation requested on October 8, 1980 by the Unionfrom Respondent about the temporary employees andcontractors who were performing bargaining unit workwas information relevant to the Union's collective-bar-gaining responsibility to administer the current collec-tive-bargaining contract and to formulate bargaining pro-posals for a new agreement.Regarding the Union's request that Respondent furnishthe names, addresses, classifications, and dates of em-ployment of its employees classified as temporary em-ployees who were performing bargaining unit work, therecord establishes that at the time of the Union's requestthe following circumstances existed: paragraph 2 of thecollective-bargaining contract provided in pertinent partthat an employee performing unit work became a regularstaff employee covered by the contract, rather than atemporary employee, if said employee worked at least 4months; paragraph 94 restricted Respondent's use of non-unit temporary employees to perform unit work by pro-viding that unit work shall not be performed by individ-uals not in the unit to the extent that it directly results ina worker's layoff or removal to a lower classification;Respondent employed a substantial number of employeesperforming unit work classified as temporary employees;there were frequent layoffs of unit employees; unit em-ployees complained to the Union about the number oftemporary employees doing unit work and about the factthat some of them had been employed for more than 4months inasmuch as Respondent terminated their em-ployment a day or two before the fourth month andreemployed them as temporaries within a week aftertheir termination; the Union had filed at least one griev-ance alleging that Respondent misclassified a unit em-ployee as a temporary employee thus improperly exclud-ing the employee from the bargaining unit; and on anumber of occasions the Union accused Respondent ofmanipulating the temporary employee classification inviolation of the contract. These circumstances persuademe that the Union has met its burden of showing that theinformation that it requested about the temporary em-ployees performing bargaining unit work was relevant tothe collective-bargaining responsibility of the Union toadminister paragraphs 2 and 94 of the collective-bargain-ing contract and to enable the Union to negotiate newcontract provisions. Without the information it had re-quested about the employees doing unit work who wereclassified as temporary employees, the Union was in noposition to intelligently decide whether Respondent wasviolating either paragraph 2 or 94 of the contract, forthis information would enable the Union to determine ifand to what extent, temporary employees vL ere beingemployed for more than 4 months as contended by theunit employees and whether unit employees had beenlaid off despite the fact that there were temporary em-ployees in the same classification performing unitwork.20In addition, without seeing the information re-quested, the Union will be in no position to fashion real-istic contract proposals pertaining to Respondent's use oftemporaries to do unit work or, at the least, to under-stand and explain to its constituents why, despite theircomplaints, it is unnecessary to modify the language ofthe current contract to protect them from the employ-ment of temporaries. For, only upon receipt of the re-quested information will the Union be able to intelligent-ly evaluate the extent that Respondent employs tempo-rary employees to perform bargaining unit work formore than 4 months by terminating and immediately re-hiring them and the extent that the use of temporaries isadversely affecting the employment of unit employees bylayoffs or otherwise.Regarding the Union's request that Respondent furnishit with the names of the contractors performing bargain-ing unit work, the location in the unit where such workwas being performed, and a copy of Respondent's con-tracts with said contractors, the record establishes that atthe time of the Union's request the following circuma-tances existed: paragraph 91 of the collective-bargaining20 Although the information requested may ultimately show that Re-spondent has not manipulated the temporary employee classification inviolation of the contract and that no unit employee has been laid off as aresult of the employment of a temporary employee. it does not relieveRespondent of its obligation to furnish the information to the Union. Nordoes the fact that an arbitrator may agree with Respondent's contentionthat par. 2 of the contract allows Respondent to employ a temporary em-ployee for more than 4 months so long as the employee is terminatedprior to the fourth month of employment and rehired thereafter, relieveRespondent of its obligation to furnish the requested information. SeeN.I.R.B. v. Acme Industrial Company. 385 U.S. 432, 437-438; NLR.B.v. Safeway Stores. Inc., 622 F.2d 425 (9th Cir. 1980): N.LR.B. v. Rock-well-Standard Corporation, 410 F.2d 953, 957 (6th Cir. 1969); andN.LR.B. v. Dovol, Inc., 597 F.2d 782, 787 (Ist Cir. 1979).151 DECISIONS OF NA I IONAL L.ABOR REI.A IONS BOAR i),.contract provided that where the employment of con-iractors directly resulted in thel layoff of unit employeesthat Respondent must require the contractor to offer em-plroyment to the laid off employees; paragraph 94 re-stricted the employment of contractors to perform lnitnwork tby providing that unit work shall riot be performedby individ'ialiis not in the unit to the extent that it directlyr:-stults in a ullit worker's layoff or removal to a lowerclnssification, there were a ':ubstlliial number of contrac-tors' empioytes performing unit work; there were fre-quent layoffs of unit employeesq there were complaints tothe Union by unit niliployees about the number of con-tractors' en:plovyees doing unit work and that the con-tractors' emlployees were belng assigned overtime workinstead of the unit employees; and the Union filed atleaat one grievance contending Respondent had laid offtployees while cosntin:uing to employ contractors' eml-,pli o:es to perfoinm lhe identical work as the laid-offworkers. These circumstances persuade me that theUnion has met :tr; burden of showing that the irfornia-tion it reqjested about ti:e conracl toIs vwho were doingulnit work 'wvs -cte.ant to ihe Ulion'; collective-bargairl-ing resptoiribil'y -': al ::olrtisf;~r paragraphs 91 and 94 ofiJu :h,.e!ih , i:!.. rgli;ing contract, and to negotiate newcoinract povisions to replace the existing contractualeo\rt: pIesrIvation provisions as well as to deal with thetempl'yees' contention that overtime work was beingawvarded to coitiractlors' employees instead of to the bar-ga:inig unit empioNees. Without the information it had'equt-sted conrcerning the _orlitcaciors whose employeesw\rci pll!orming bal gailini.g unit work, the Union was inno position ' io tnelligentiy dc::ide whether or not Re-sprlndeint violated either painagraphs 91 or 94. or both, ofthe contiacrt. The inlformation would hase enabled theI. ioln to Ietermnine whether or not the contractors' em-ployees were performing the same work as the laid-offciploy:es and whelhetl or not they were working in the;rse. xVoil, c r I'a as the laid-off employees. In addition,wit!hot'! tceing the requested information the Union willohbvioisly be ii rno p,,ititiln to fashion realistic contractpxoposalh; p(,tairing to the Respondent's use of contrac-tori to perform unit work inc!Iiding the assignment ofovertime to citi)tract(rs' employees rather than to uniteimploy es. or. at tihe least, to understand and explain toits conl;tituetnts why the Union feels that the employmento!' contractors to performl unit work does not warrantthe formulation of serious contract proposals at the ex-pense of economic gains in othler areas of the y ontract.RCespondelnt Vrgles that the refusal to supply the Unionwvith informalion requested by the tnIion in its October 8letter was permissible for three separate reasons: "(I)The Union has not demonstrated the relevance of suchinformation to its representational functions; (2) TheUnion made no showing of any impact otn its unit be-cause of the use of' temporaries, other employees or con-tractars (3) '!'he Union has waived it right under theprovisions of the collective-bargaining agreement to re-quest the infoimation at issue." I shall evaluate each ofthese defenses separatelyRespondent contends that because all of the infornma-sion about thc temporarics'and contractors concerns non-bargaiT.;ng unit employees, the Union was obligated toappraise Respondent of the relevaci:e oe, the informationand failed to do so. More -.pecific'.-is Resprtodent arguesthat the Union vaW; ,b0lig, led to esItoinit to Respondent'slawyer's October 14 invitation to further explain to Re-spondent the relev ance ot the inforniation. I disagree.I he Union's October 8 written request for the infor-matio,. expressly inforroed Respondent that the Union in-tended to use the information to "properly administer thecollective -bargaining agreement" in connection with theparties' dispute about "the erosionl rf the bargaining unitand the definition of temporary employee, contractor,subcontractor, and many other areas of the agreement."Thereafter, following Respondcnt's October 14 refusal tofurnish the requested information. :he IUnion's executivesecretary, Baratz, explained tr Employee Relations Man-ager Barthelenmy at a griev ncee meeting that the employ-ment of nonbargaininu t lis work ers doing unit work wasviewed by the Ulnion as an imporlant issue because theUnion thought the use of nonunit workers to do bargain-ing unit work was "deteriorating" the unit and that with-out the information !he Uilion had requested that it wasdifficult for t-:: Ul.n to intelligently bargain or to intel-lige nr administer the existing colle.tive-bargaining con-tract because the Unionr did not have any' idea of theidentity of the nonunit workers vwho were doing the unitwork, where they were wolking, and the effect of theiremployment on the bargaining unit.21 Clearly theUnion's October 8 letter requesting the information, cou-pled with Baratz' further !:.marks to Barthelemy on thesubject. adequately appraised Respondent that the Unionintended to use the reque-sted information to administerthe current co!iective-bargaining contract in connectionwith its co.ntenti(m that Respondent was violating theterms of that contract by tmploying temporary employ-ees and contracting otit inlit work to contractors.22I recognize that the Uni,,n's October 8 request for theinformation did not state that the Union intended to useit to formulate contract proposals. However, during thehearing in this case Respondent was specifically madeaware that the Union intended to use the requested infor-mation in order to tormuilate contract proposals. It iswell settled that a union's explanation of relevance in acase, if shown to be adequate in its own right, is not in-validated by the fact that it was offered after the unfairlabor practice charge dwas filed or the hearing com-menced. See A.L.R.H. v. Tv.nple-Eastex, Inc., 579 F.2d932, 936-937 (5th Cir. 1978) (only notice requirement isthat basis for relevance be asserted in complaint or hear-ing and be fully litigated); .%(L.R.R, v. Ohio Power Com-panoy, 531 F.2d 1381 (6th Cir. 1976), enfg. 216 NLRB987, 989-990, fn. 9 (1975), and Bazaos Electric Power Co-operative, Inc., supra, 241 NLRB 1016, 1018-19 (1979)(notice requirement met where basis for relevance firstasserted at hearing); Standard Oil Co. of Ca/ifornia, West-2: In April 1981 Baratl repeated his above tewliarks to Baranhelemy.12 In N.L.R.B. v. F Wo WYolwordh ComrFan y, 235 F.2d 319, 322 (9thCir), reversed on other grounds 352 iJ.S 938, the Court stated it is notrequired that the hasis for recsance be "painfuily, laboriously, or abso-lutely denmonstrated in detail"; it i:. rtsolred only that "at sometime orsomeplace sonte pcific relevs ancy sheald be asserted ...whereby ...the employer ought to, know ..the relevan.cy of the information to therclationship of the parties"iS2 LELAND STANFORD JUNIOR UNIVERSITYern Operations, Inc. v. N.L.R.B., 399 F.2d 639, 642 (7thCir. 1968) (notice requirement met where basis for rel-evance first asserted in charge); International Telephone &Telephone Corporation v. N.LR.B., 382 F.2d 366, 371 (3dCir. 1967), cert. denied 389 U.S. 1039 (notice require-ment met where basis for relevance first asserted in writ-ing in charge). See also N.LR.B. v. F. W. WoolworthCompany, 235 F.2d 319, 322 (9th Cir. 1956), reviewed onother grounds, 352 U.S. 938 (only notice requirement isthat "at sometime or someplace some specific relevancyshould be asserted"); N.LR.B. v. Western Wirebound BoxCompany, 356 F.2d 88, 92 (9th Cir. 1966) (notice require-ment "does not contemplate erection of artificial barriersand resort to patent technicalities to obfuscate the pro-ceedings.") See, also, Press Democrat Publishing Companyv. N.L.R.B., 629 F.2d 1320 1325, fn. 8 (9th Cir. 1980). Inany event the record establishes that the Union's commu-nications to Respondent, in context, would have ap-praised a reasonably perceptive person that the Unionwas seeking to use the requested information in order toformulate contract proposals in addition to policing thecurrent contract. Thus, 2 months before the Union re-quested the information about the nonunit temporariesand contractors, the Union's president had placed Re-spondent on notice that the issue of Respondent's use ofnonunit personnel, including temporary employees andcontractors' employees, to perform bargaining unit workwould be the Union's number on e priority during thenext contract negotiations. And, following Respondent'sinitial refusal to supply the information, the Union's ex-ecutive secretary, in explaining to Respondent's officialswhy the Union needed the information, stated that with-out the information it was difficult for the Union to bar-gain intelligently. These circumstances persuade me thatRespondent was adequately appraised of the Union's in-tention to use the information to formulate contract pro-posals.The fact that the information about the temporariesand contractors who were doing bargaining unit workwas requested 22 months before the current contract wasscheduled to terminate is not significant inasmuch as,It is not unusual for a union to begin preparing forbargaining well in advance of actual negotiations. Agreat deal of factual research and opinion seekingare required in order to develop an idea of whatproposals to make during negotiations, and recipro-cal communications between union members andleadership may go on for months ahead of negotia-tions for a new contract. See Davey, ContemporaryCollective Bargaining, 3d Ed. (1972), 118-123, 128.Moreover, a contention that Respondent was not obligat-ed to furnish the information for the Union's use in for-mulating bargaining proposals for a new contract be-cause there uere no negotations scheduled in the immedi-ate future proceeds from the erroneous legal premise thatthe Union must show, as a precondition of obtaining in-formation, a specific need for the information. See PressDemocrat Publishing Company v. N.LR.B., 629 F.2d1320, 1325 (9th Cir.) ("the argument that necessity con-stitutes a separate guideline has been squarely rejected").Respondent contends that in order to establish the rel-evance of the information about the nonbargaining unittemporary employees and contractors that the Unionmust demonstrate that the unit herein was in fact beingeroded by the employment of the nonbargaining unitpersonnel. Respondent further contends that the Unionfailed to produce "any objective facts which would sup-port its claim of unit erosion." I reject Respondent's con-tentions for the following reasons.In determining whether information is relevant to aunion's proper performance of its collective-bargainingresponsibilities, I need only find a "probability that thedesired information [is] relevant, and that it would be ofuse to the Union in carrying out its statutory duties andresponsibilities." N.L.R.B. v. Acme Industrial Company,supra, 385 U.S. at 437. Accord: San Diego NewspaperGuild, Local No. 95 v. N.L.R.B., supra, 548 F.2d at 867.The standard for determining whether the information isrelevant to the Union's bargaining responsibilities-astandard applicable with equal force to informationwhich is requested to enable the Union to enforce exist-ing bargaining contract provisions and to informationwhich is requested to enable the Union to negotiate newbargaining contract provisions-"is a liberal one, muchakin to that applied in discovery proceedings. Local 13,Detroit Newspaper Printing & Graphic CommunicationsUnion v. N.LR.B., supra. Accord: N.LR.B. v. Acme In-dustrial Company, supra; San Diego Newspaper Guild,Local No. 95 v. N.L.R.B., supra, 548 F.2d at 867. Thisliberal discovery-type standard is applicable even in caseswhere a union seeks information about nonbargainingunit personnel, however, as to nonunit information theburden of proof shifts to the Union to show relevance toa bargainable issue. Press Democrat Publishing Companyv. N.LR.B., 629 F.2d 1320, 1325 (9th Cir. 1980). Theshowing by the Union to meet this burden is not excep-tionally heavy. As the court stated in San Diego Newspa-per Guild, Local No. 95 v. N.LR.B., supra, 548 F.2d at868-869 (9th Cir.):When [a] union asks for information which is notpresumptively relevant, the showing by the unionmust be more than a mere concoction of some gen-eral theory which explains how the informationwould be useful to the union in determining if theemployer has committed some unknown contractviolation .... Conversely, however, to require aninitial, burdensome showing by the union before itcan gain access to information which is necessaryfor it to determine if a violation has occurred de-feats the very purpose of the "liberal discoverystandard" of relevance which is to be used. Balanc-ing these two conflicting propositions, the solutionis to require some initial, but not overwhelming,demonstration by the Union that some violation isor has been taking place.The determination of relevance "depends on the factualcircumstances of each particular case." San Diego News-paper Guild, Local No. 95 v. N.L.R.B., supra, 548 F.2d at867.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am of the opinion that the factual circumstances ofthis particular case warrants a finding that the Union hasmade an initial, albeit not an overwhelming, demonstra-tion of relevancy of the information about the nonbar-gaining unit temporary employees and contractors whowere performing bargaining unit work. The governingcollective-bargaining contract includes specific provi-sions which limit the employment of temporary employ-ees who perform bargaining unit work, as follows: Theemployment of temporary employees to do unit workmay not be the cause of the layoff of unit employees andthey may not be employed for more than 4 months to dounit work. A contract provision also limits the employ-ment of contractors to do unit work insofar as their em-ployment results in the layoff of unit employees. Re-spondent employs a substantial number of temporary em-ployees and contractors to do unit work and there havebeen frequent layoffs of unit employees. The unit em-ployees complained to the Union about the employmentof temporaries and contractors doing unit work and alsocomplained that Respondent was using temporary em-ployees to do unit work for more than the 4 months per-mitted by the contract by discharging the temporariesshortly before the fourth month and immediately rehir-ing them as temporary employees. The aforesaid circum-stances, in their totality, establish that the Union, in exer-cising its responsibility to protect the interests of the em-ployees in the bargaining unit it represents, was obligatedby their complaints to closely scrutinize all of the factspertinent to the question of whether or not Respondent,in its employment of nonbargaining unit temporaries andcontractors, was violating the provisions of the collec-tive-bargaining contract which limited Respondent's con-duct in this respect, and to determine whether it was inthe interest of the unit employees for the Union to for-mulate new or additional contract provisions to protecttheir employment interests. In other words the circum-stances herein demonstrate the relevance of the informa-tion sought by the Union to the administrative of thecurrent collective-bargaining contract and in order to de-termine whether the Union should formulate new con-tract provisions designed to protect the unit employeesfrom the employment of temporaries and contractorsdoing bargaining unit work. I recognize that the evi-dence in the Union's possession did not prove that Re-spondent was in fact violating the above-described con-tract provisions or that the unit was in fact being ad-versely affected by the employment of temporaries orcontractors who were doing unit work, "however, to re-quire [such] an initial, burdensome showing by the Unionbefore it can gain access to information which is neces-sary for it to determine if a violation has occurred de-feats the very purpose of the 'liberal discovery standard'of relevance which is to be used." San Diego NewspaperGuild, Local No. 95 v. N.L.R.B., supra, 548 F.2d at 868-869 (9th Cir.). And, under the liberal discovery standardof relevance which is to be sued the information herein isrelevant even if it substantiates Respondent's position andregardless of the eventual merit of the Union's com-plaint. See N.L.R.B. v. Acme Industrial Co., 385 U.S.432, 437-438; N.L.R.B. v. Safeway Stores, Inc., 622 F.2d425 (9th Cir.); N.L.R.B. v. Rockwell-Standard Corpora-tion, 410 F.2d 953, 957 (6th Cir.); and N.LR.B. v. Davol,Inc., 597 F.2d 782, 787 (1st Cir.).I reject Respondent's contention that "the Union haswaived its right under the provisions of the collective-bargaining agreement to request the information" aboutthe temporary employees and contractors.The Union, by the terms of the collective-bargainingcontract, did not grant Respondent the unlimited right toemploy temporary employees and contractors to do bar-gaining unit work. Rather, Respondent agreed that anemployee who performed bargaining unit work for 4months was no longer a temporary employee, butbecame a regular staff employee covered by the contractand that the employment of temporaries and contractorsto do unit work could not result in the layoff of unit em-ployees. Clearly, the Union had the right to request rele-vant information from Respondent in order to policethese contractual provisions, unless the Union otherwisewaived its right to such information by a contractualprovision dealing with the furnishing of information.23In any event, even if the collective-bargaining contractgranted Respondent the unlimited right to use temporaryemployees and contractors to perform bargaining unitwork, the Union, under the circumstances of this case asdescribed supra, was entitled to the information so that itcould prepare for future negotiations. See N.LR.B. v.Devol, Inc., 597 F.2d 782, 789 (lst Cir.). See also GeneralMotors Corp., 243 NLRB 186, 198-199.b. The information about the 111 named nonunitemployeesIn November 1980, because of complaints from bar-gaining unit employees about nonunit workers doing unitwork, the Union instituted a procedure whereby whenunit employees observed nonbargaining unit personneldoing unit work they would give the Union certain in-formation, including the name of the nonunit person ob-served doing the unit work. Between November 1980and August 18, 1981, the date of the hearing in this case,the Union using this procedure received notification ofthe names of 111 different nonbargaining unit workerswho were observed performing unit work. Upon receiptof each name the Union immediately wrote one of thestatus letters, described supra, in which it named the non-unit person who had been observed doing the unit workand asked Respondent for that person's job classification,rate of pay and the date he or she began working in thatclassification. Respondent's answer to the first 15 or 2023 Although a union may contractually relinquish statutory bargainingrights, "such a relinquishment must be in clear and unmistakable lan-guage." Timken Roller Bearing Co. v. N.LR.B., 325 F.2d 746, 751 (6thCir.). Here, pars. 78 and 79 of the contract describes certain informationabout unit employees which Respondent is required to supply to theUnion and further provides that "the Union may request additional datawhich the University shall provide to the extent relevant and necessaryto the Union's representation responsibilities under this agreement." Thislanguage does not constitute a clear and unmistakable waiver by theUnion of its statutory right to the information involved in this case.Viewed most favorably to Respondent this language merely incorporatesinto the agreement the Union's statutory right to the information. In anyevent, such language does not have any bearing on the Union's statutoryright to information for the purpose of preparing for future contract ne-gotiations.154 LELAND STANFORD JUNIOR UNIVERSITYstatus letters were identical, except for one;24Respond-ent answered that its records did not show that theworker named in the status letter was in its employ. Re-spondent did not answer the remaining 90-plus status let-ters. In order to comply with the contractual grievanceprocedures limitation period, the Union filed separategrievances immediately upon receipt of Respondent's an-swers to the status letters. And, in the 90-plus instanceswhere there were no answers, the Union likewise filedgrievances for the same reason. These grievances wereworded in identical terms. They named the nonunitworker who had been observed performing bargainingunit work and alleged that "[person named] is perform-ing bargaining unit work" in violation of the collective-bargaining contract, and further alleged that Respondenthad failed to provide the Union with the informationabout said person requested in the status letter. Respond-ent filed identical answers to these grievances. These an-swers stated, among other things, that "the Universityhas no record of a regular staff employee named[name]."Respondent's employee relations manager, Barthelemy,the management official responsible for Respondent'sreply or nonreply to the request for information con-tained in the status letters, testified that he interpretedthe 111 status letters as asking for information about em-ployees who were members of the bargaining unit andnot for information about persons who were not mem-bers of the unit. I reject his testimony. If the languagecontained in the status letters which state, "[name] is amember of the bargaining unit," was all there is to con-sider, I might be inclined to credit Barthelemy's testimo-ny, even though in terms of demeanor he did not impressme as a credible witness when he gave this testimony.But, when the status letters are viewed in context it isclear that Barthelemy's testimony is inherently implausi-ble and that Respondent's representatives, includingBarthelemy, knew that the Union was taking the positionthat the 111 persons named in the 111 status letters werenot members of the bargaining unit and were performingbargaining unit work despite said nonmembership in theunit. Thus, each of the 111 grievances associated withthe status letters which were filed by the Union rightafter the status letters were written allege that Respond-ent violated the collective-bargaining contract because,"[name of person named in status letter] is performingbargaining unit work," and that the University had re-fused to furnish the information about this person re-quested in the status letter. In addition, late in 1980 theUnion's executive secretary, at a grievance meeting, inthe context of complaining to Barthelemy about Re-spondent's use of nonunit workers to do unit work, pro-tested about Respondent's refusal to supply the Unionwith the information it had requested in the status letters.These circumstances, plus Barthelemy's poor demeanor,persuade me that Barthelemy knew that the Union wastaking the position that the persons referred to in thestatus letter were performing unit work despite the factthat they were not members of the bargaining unit. I am24 In one instance Respondent informed the Union that the workernamed in the status letter was a supervisor and specified the departmentwhere he worked.also persuaded that, at the grievance meeting held late in1980, by informing Barthelemy that the Union, becauseof its concern about the number of nonunit workersdoing unit work, intended to use the information request-ed in the status letters to intelligently bargain and to in-telligently administer the current contract, Baratz ap-praised Respondent of the Union's intent to use the infor-mation to formulate contract proposals and to police thecurrent contract, thus adequately appraising Respondentof the relevancy of the information.I am of the opinion the Union has established that theinformation requested in the status letters about the clas-sification of the nonunit workers who were observeddoing unit work, their rates of pay, and the dates theycommenced work in that classification, was informationrelevant to the Union's collective-bargaining responsibili-ty to administer the current contract and to formulatebargaining proposals for a new contract. The nonbar-gaining unit workers about whom this information wasrequested were observed performing bargaining unitwork during the same period when there were frequentlayoffs of members of the bargaining unit. In view of thecontract's provision precluding the employment of non-bargaining unit workers which result in the layoff ofmembers of the bargaining unit, the information aboutthe classification of the nonunit workers who were doingunit work and their dates of employment in those classi-fications was relevant to the Union for the policing ofthe aforesaid contractual provision and to determinewhether or not to formulate more restrictive contractprovisions regarding Respondent's use of nonunit person-nel to perform bargaining unit work. Also said informa-tion, plus the wage rates being paid to the nonunit work-ers for performing bargaining unit work, was relevant tothe processing by the Union of its bargaining statusgrievances which were based upon the Union's conten-tion that those nonunit members observed performingunit work who are classification as exempt employeesshould be given an bargaining unit classification and cov-ered by the collective-bargaining contract since theywere doing unit work. Even though an arbitrator mayconclude that the contract grants Respondent the unlim-ited right to employ nonunit workers to perform unitwork except in the case of a showing of a causal rela-tionship between layoffs of members of the unit and theemployment of nonunit workers,25and although the in-formation requested may show no employees were laidoff as a result of the employment of any one of the non-unit workers about whom the information was requested,Respondent was still obligated to supply the informationpursuant to the liberal discovery standard of relevancewhich governs situations such as this. See N.L.R.B. v.Acme Industrial Co. supra; N.L.R.B. v. Safeway Stores,Inc., supra; N.L.R.B. v. Rockwell-Standard Corporationsupra; and N.L.R.B. v. Davol, Inc.., supra. In any eventeven if the collective-bargaining contract granted Re-25 I note, however, that in the case of a grievance file by the Union inthe case of a nonunit worker classified as a life science research assistant,an exempt classification, who was doing unit work, that the Union suc-ceeded in persuading an arbitrator that the nonunit worker had been mis-classified by Respondent and should be included in the bargaining unit.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent the unlimited right to use nonunit workers toperform bargaining unit work, the Union, under the cir-cumstances of this case as described supra, was entitledto the information so that it could prepare for future ne-gotiations. See N.L.R.B. v. Davol, Inc., supra. See alsoGeneral Motors Corp., 243 NLRB 186, 198-199.Upon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAWI. The Respondent, Leland Stanford Junior University,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Service Employees Local No. 715, Service Employ-ees International Union, AFL-CIO, the Union, is a labororganization within the meaning of Section 2(5) of theAct.3. The bargaining unit which has been described previ-ously in this Decision and is incorporated in the currentcollective-bargaining contract between Respondent andthe Union is a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. The Union is the exclusive representative of all theemployees in the aforesaid unit for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing to furnish the Union with the names,classification titles, and current individual job descrip-tions of each life science research assistant in its employ,Respondent has violated Section 8(a)(5) and (1) of theAct.6. By refusing to furnish the Union with the informa-tion about the temporary employees, contractors andsubcontractors requested in the Union's October 8, 1980,letter, Respondent has violated Section 8(a)(5) and (1) ofthe Act.7. By refusing to furnish the Union with the informa-tion requested in the Union's 111 status letters, Respond-ent has violated Section 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.9. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices affecting com-merce, I shall recommend that it cease and desist there-from and take certain affirmative action in order to effec-tuate the purposes of the Act.26Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:a6 In complying with that portion of the Order herein which requiresit to furnish certain information to the Union, upon request, Respondent,as provided in par. 79 of the current collective-bargaining contract "maycharge a reasonable fee for requests [for information] which require ex-traordinary processing or staff time."ORDER27The Respondent, Leland Stanford Junior University,Stanford, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Service Em-ployees Local No. 715, Service Employees InternationalUnion, AFL-CIO, by refusing to supply relevant infor-mation upon request.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Furnish, upon request, to Service Employees LocalNo. 715, Service Employees International Union, AFL-CIO, the names, classification titles, and current individu-al job descriptions of each life science research assistantin its employ.(b) Furnish, upon request, to the above-riamed Unionthe information about the temporary employees, contrac-tors, and subcontractors sought by the Union in its letterto Respondent dated October 8, 1980.(c) Furnish, upon request, to the above-riamed Unionthe information sought in the 111 status letters sent toRespondent by the Union between November 1980 andAugust 15, 1981.(d) Post at its office and place of business, where no-tices to employees represented by the above Union in thebargaining unit hereinabove noted are customarily postedby Respondent, copies of the attached notice marked"Appendix."a2 Copies of said notice, on forms providedby the Regional Director for Region 32, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees, employed in the appropriate bargaining unit,are customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 32, inwriting within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andhereby is, dismissed insofar as it alleges that Respondentviolated the Act other than as found herein.a In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."156